DETAILED ACTION
Claims 1-16 were rejected in the Office Action mailed 2/15/2022.
Applicants filed a response and amended claims 1, 11, 12, and 14 and added new claims 17 and 18 on 5/11/2022.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kemeny et al. (US 2012/0312124 A1) (hereinafter “Kemeny”) in view of Burty et al. (US 2008/0047396 A1) (hereinafter “Burty”).

Regarding claim 1, Kemeny teaches providing a method of making steel in a BOF vessel, i.e., smelting reduction vessel, comprising providing a lance for blowing oxygen on the surface of the steel in the vessel, the lance joined to a lance carriage and in communication with an accelerometer, the accelerometer in signal communication with a data acquisition module and a computer (Kemeny, [0019]). Kemeny also teaches charging the vessel with materials for steel making, lowering the lance into the vessel and injecting oxygen into the materials, acquiring a signal from the accelerometer indicative of lance vibration, processing the vibration signal to determine component frequencies to desired operating values, and adjusting at least one steel making process parameter based on the level of at least one of the component frequencies, where the steel making process parameter to be adjusted may be oxygen flow rate through the lance, i.e., the amount of oxygen injected into the vessel (Kemeny, [0019]). 

Kemeny further teaches that the vibration of the lance is indicative of the impact of the oxygen jet into the impingement cavity, in which the intensity of the vibration is attenuated as the foaming slag rises up the length of the oxygen lance and an objective is to use the amplitude of the vibration to adjust the oxygen flow rate through the lance to an optimum level (Kemeny, [0010] and [0016]). Moreover, Kemeny teaches that slopping is predicted and the degree of slopping is measured and related to the quantity of material ejected from the vessel, and the mitigation measures can be applied as a response to the vibration measurement (made using the accelerometer) exceeding certain thresholds that indicate incipient severe slopping and material ejection (Kemeny, [0033]).
The steel making method that monitors the vibrations of Kemeny corresponds to a method to control slag foaming in an installation comprising a smelting reduction vessel for smelting an iron-containing feed material of the present invention. The oxygen lances of Kemeny corresponds to and lances for injecting oxygen-containing gas into the smelting reduction vessel of the present invention. Processing the vibration signal to determine component frequencies to desired operating values of Kemeny corresponds to comparing values derived from the accelerometer data with a threshold value which indicates the onset of a slag foaming incident of the present invention. Adjusting at least one steel making process parameter based on the level of at least one of the component frequencies, where the steel making process parameter to be adjusted may be oxygen flow rate through the lance of Kemeny corresponds to adjusting the smelting process if the value derived from the accelerometer data passes a predefined alarm value and wherein the smelting process is adjusted by adjusting the amounts of gaseous and/or solid components injected into the smelting process of the present invention. 

Moreover, Kemeny teaches that one aspect of slopping within BOF vessels is the vibration of the vessel and the lance due to the momentum of the charge during the slopping event and that the momentum may cause significant vibration in both the vessel and the lance assembly (Kemeny, [0009]). Kemeny also teaches that there are three frequency ranges of interest identified by the lance, low frequency that is created by the impact of furnace charge against the lance, the second vibration corresponds to the vibration of the lance caused by the oxygen flow, and third is caused by the rebound or echo effect of the oxygen jet as it bounces back from the cavity and impacts the lance tip, where several of the vibration frequencies must be identified and eliminated from the control measurement (Kemeny, [0036-0038]). 

However, Kemeny does not explicitly disclose an accelerometer at one or more positions on the smelting reduction vessel to obtain accelerometer data.
With respect to the difference, Burty teaches a method of vibratory control of the bubbling of a metallic bath in a metallurgical vessel by placing sensors, of accelerometer type, on the wall of the vessel to receive the radial vibration of the vessel (Burty, [0010] and [0013]).
As Burty expressly teaches the placement of the sensors on the wall of the vessel can maximize the sensitivity and consistency of the internal wall loads associated with the actual bubbling effect (Burty, [0027]).
Kemeny and Burty are analogous art as they are both drawn to a method of measuring the vibrations during the steel making process and adjusting the parameters to avoid slag foaming (Kemeny, Abstract; Burty, Abstract).
In light of the motivation to place the sensors on the wall of the vessel as taught in Burty above, it therefore would have been obvious to one of ordinary skill in the art to also place sensors on the walls of the vessel of Kemeny in order to maximize the sensitivity and consistency of the internal wall loads associated with the actual bubbling effect (Burty, [0027]), and thereby arrive at the present invention. 
The acquiring a signal from the accelerometer indicative of lance vibration of Kemeny in view of Burty corresponds to measuring vibration of the smelting reduction vessel with an accelerometer at one or more position on the smelting reduction vessel to obtain accelerometer data of the present invention.

Regarding claim 2, Kemeny also teaches that mitigating measures can be initiated to abate the slopping when the interface indicates a slopping index during the process, and can include lowering the oxygen flow rate, i.e., lowering the amount of oxygen being injected in to the vessel (Kemeny, [0041]). The lowering of the oxygen flow rate of Kemeny corresponds to wherein said adjusting the smelting process comprises adjusting the amount of oxygen injected in the smelting process of the present invention. 

Regarding claim 5, Kemeny also teaches that mitigating measures can be initiated to abate the slopping when the interface indicates a slopping index during the process, and can include the addition of limestone coolant, i.e., adding lime to the vessel (Kemeny, [0041]). The addition of limestone of Kemeny corresponds to wherein said adjusting the smelting process comprises adjusting the amount of lime injected in the smelting process of the present invention.

Regarding claim 7, Kemeny also teaches that an operator interface screen indicates the slopping index during the process and an operator is alerted if the slopping is becoming too severe as indicated by exceeding the calculated threshold and mitigating measures such as lowering the oxygen flow rate, raising the oxygen lance, increasing the post combustion, or addition of limestone coolant are then initiated to abate the slopping (Kemeny, [0041]). The alert when slopping is becoming too severe as indicated by exceeding the calculated threshold and taking mitigating measures of Kemeny corresponds to wherein the adjusting step comprises adjusting the amounts of gaseous and solid components by reducing the amounts of gaseous and solid components when the value derived from the accelerometer data is in the alarm range of the present invention. 

Regarding claim 9, Kemeny also teaches that it has been observed that slopping begins about 30-60% of the way through the oxygen blowing period after silicon in the charge is oxidized, and the slag becomes fluid and the carbon monoxide (CO) generation rate is near its peak and that reducing the oxygen blowing rate and the lance height above the bath near the peak CO generation period in order to prevent slopping (Kemeny, [0006]). The injecting oxygen in a reduced amount when the CO is near the peak of Kemeny corresponds to wherein the amount of oxygen injected in the smelting process is adjusted to a predefined excess of CO gas of the present invention. 

Regarding claim 10, the claim further limits the order of adjusting the gaseous and/or solid components injected into the smelting process which is an optional embodiment of claim 1 (i.e. gaseous components or solid components) and therefore not required. As such, claim 10 is rejected based on similar reasons as claim 1.

Regarding claim 11, Kemeny also teaches that a comparison of the levels of the frequencies of lance vibration is made and if one or more of the levels are outside of the desired ranges, a process parameter may be adjusted to bring the vibration levels back within the desired ranges, either increasing or decreasing the process parameters (Kemeny, [0053]). The adjustment of the process parameters to bring vibration levels back within the desired ranges of Kemeny corresponds to wherein the adjusting step comprises the adjustment of the amounts of the gaseous and the solid components injected in the smelting process when the value derived from the accelerometer data is below a threshold value which correlates with a slag foaming event by increasing the amounts of the gaseous and the solid components injected in the smelting process of the present invention.

Regarding claim 12, Kemeny also teaches some process steps in which a signal is acquired from the accelerometer indicative of lance vibration, processing the vibration signal to determine component frequencies of lance vibration, comparing the long time average of the vibration signal to a short time average of the vibration signal, and determining if the absolute value of the short time averaged signal has decreased below a first predetermined threshold, i.e., short time average vibration are vibrations measured over predetermined periods of time and the long time average vibrations are vibrations measured over a predefined time interval (Kemeny, [0020]). The long time and short time averaged vibration signals of Kemeny corresponds to wherein the vibration of the smelting reduction vessel is measured with the one or more accelerometers for predefined periods of time at predefined time intervals of the present invention. 

Regarding claim 13, Kemeny also teaches the three frequency ranges of interest being from 4-500 Hz, 500-5000 Hz, typically 3000-4000 Hz, and 500-5000 Hz, where these ranges are used to indicate the increasing probability of an incipient slopping event (Kemeny, [0036-0038]). The frequency ranges of Kemeny correspond to wherein a relevant frequency range is determined from which the accelerometer data is going to be processed of the present invention. 








Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemeny in view of Burty as applied to claim 1 above, and further in view of Satyendra, HIsmelt process of Ironmaking, ISPAT GURU, 2 July 2013 (hereinafter “Satyendra”).

Regarding claims 3 and 4, while Kemeny teaches adjusting at least one steel making process parameter based on the level of at least one of the component frequencies (Kemeny, [0019]), Kemeny does not explicitly disclose wherein said adjusting step comprises adjusting the amount of coal or iron-containing feed material injected in the smelting process.
With respect to the difference, Satyendra teaches a HIsmelt process for producing liquid iron, with a thick slag layer situated above the metal bath, using iron ore fines or any other appropriate ferrous feed material, where iron ore fines, coal, and fluxes are injected directly into the melt contained in the vessel (Satyendra, pg. 1, paragraph 1 and pg. 2, paragraph 2).
As Satyendra expressly teaches upon contact with the iron bath, dissolution of the carbon in the coal occurs, which reacts with the oxides in the iron bearing feeds, forming carbon monoxide and rapid heating of the coal also results in cracking of the coal volatiles releasing hydrogen (Satyendra, pg. 2, paragraph 2). 
Kemeny, Burty, and Satyendra are analogous art as they are all drawn to methods of making liquid iron in a vessel with a slag layer (Kemeny, Abstract; Burty, Abstract; Satyendra, pg. 1, paragraph 1).
In light of the motivation to add iron ore fines and coal to the vessel as taught in Satyendra above, it therefore would have been obvious to one of ordinary skill in the art to adjust the amounts of iron ore fines and coal being introduced to the vessel of Kemeny in view of Burty in order to control the amount of coal reacting with the oxides of the iron bearing feeds which produces carbon monoxide, i.e., a component of slag, and thereby arrive at the present invention. 

Regarding claim 8, Kemeny does not explicitly disclose wherein the method further comprises draining slag from the vessel.
With respect to the difference, Satyendra teaches slag is formed by fluxing the gangue in the iron ore and ash in the coal with lime and dolomite and is tapped periodically through a water cooled notch (Satyendra, pg. 2, paragraph 5 and pg. 6, paragraph 3).  
As Satyendra expressly teaches slag can be granulated or directed into pits for its further processing and can then be used as a raw material for a variety of purposes such as cement manufacture, road base, or soil conditioning (Satyendra, pg. 6, paragraph 3). 
In light of the motivation to remove the slag periodically from the vessel as taught in Satyendra above, it therefore would have been obvious to one of ordinary skill in the art to periodically remove the slag from the vessel in Kemeny in view of Burty in order to repurpose the slag into raw material for various other purposes, and thereby arrive at the present invention. 





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kemenyin view of Burty as applied to claim 1 above, and further in view of Rodolfo Arnaldo Montecinos de Almeida et al. Slag foaming Fundamentals-A Critical Assessment, Metallurgy Department, Federal University of Rio Grande do Sul (2017) (hereinafter “Almeida”).

Regarding claim 6, while Kemeny teaches the addition of limestone coolant, i.e., adding lime to the vessel (Kemeny, [0041]), Kemeny does not explicitly disclose wherein the basicity of the slag is monitored and the amount of lime injected in the smelting process is adjusted to keep the basicity of the slag in a predefined range or restore the basicity of the slag to within the predefined range.
With respect to the difference, Almeida teaches slag foaming as part of the steelmaking process including that in acidic slag, increasing the CaO content causes a break in silica bonds causing a decrease in viscosity and consequently a decrease in the foaming index and in basic slag, an increase of the CaO content causes an increase in viscosity due to the saturation of these oxides, causing precipitation of the solid phase in the molten slag causing the slag to optimally foam (Almeida, pg. 3, 2.3 Influence of the viscosity and 2.4 Influence of Basicity). 
As Almeida expressly teaches basicity has a strong influence on the foaming, both in the cases of acidic slag and basic slag because the basicity is directly related to slag viscosity and an increase in viscosity decreases the drainage rate of the liquid foam, giving the bubble a longer residence time, increasing foam height and stability (Almeida, pg. 3, 2.3 Influence of the viscosity and 2.4 Influence of Basicity).
Kemeny, Burty, and Almeida are analogous art as they are all drawn to a steelmaking process including the importance of slag foaming (Kemeny, Abstract; Burty, Abstract; Almeida, Abstract). 
In light of the disclosure to control the basicity of the slag through the increase or decrease of the amount of CaO as taught in Almeida above, it therefore would have been obvious to one of ordinary skill in the art maintain the basicity of the slag of Kemeny in view of Burty at a predetermined value in order to control the foaming and therefore the viscosity of the slag, and thereby arrive at the present invention. 





Claims 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemeny in view of Burty as applied to claim 1 above, and further in view of Mark Looney, MEMS Vibration Monitoring: From Acceleration to Velocity, Analog Dialogue 51-06, June 2017 (hereinafter “Looney”).

Regarding claims 14 and 15, while Kemeny teaches acquiring a lance carriage vibration signal and converting/delivering the signal to a computer, processing vibration signals to determine component frequencies of lance vibration, and comparing the short time and long time averaged vibration signal to determine whether the process parameters need to be adjusted (Kemeny, Figure 3), Kemeny does not explicitly disclose converting the obtained accelerometer data set from a time domain into the a frequency domain, integrating the data set in the frequency domain to a frequency/velocity data set, determining the peak velocity value and the variation of the peak velocity value over time, comparing the determined peak velocity value with a determined threshold value which correlates with a slag foaming event, and said adjusting the amounts of the gaseous and/or the solid components injected in the smelting process when the determined maximum velocity value corresponds to the threshold value or wherein a moving average of peak velocity values is determined and compared with the threshold value.
With respect to the difference, Looney teaches a MEMS accelerometer collecting data regarding condition-based monitoring, where gravity-referenced acceleration can be transitioned to velocity (mm/s) and can estimate the influence that key accelerometer behaviors (frequency response, measurement range, noise density) will have on important system-level criteria (bandwidth, flatness, peak vibration, resolution) (Looney, pg. 1, Introduction). Moreover, Looney teaches taking the accelerometer data, in linear acceleration in the time domain, and integrating the data to determine the frequency response and using the frequency response data to calculate the peak velocity with respect to the vibration frequency (Looney, pg. 2, Frequency Response, pg. 3-4, Vibration in Terms of Velocity, and Figure 6).
As Looney expressly teaches, condition-based monitoring system architects, developers, and customers are faced with the problem of quickly learning how to evaluate the capability of accelerometers to measure the most important vibration attributes and may seem difficult at first because accelerometer data sheets often express the most important performance attributes in terms of gravity-referenced acceleration (an unfamiliar parameter) rather than quantifying vibration in terms of linear velocity (a familiar parameter) (Looney, pg. 1, Introduction).
Kemeny, Burty, and Looney are analogous art as they are all drawn to the collection of data using an accelerometer during condition-based monitoring (Kemeny, Abstract; Burty, [0010]; Looney, pg. 1, Introduction). 
In light of the motivation to convert accelerometer data from acceleration in the time domain to frequency, and then to linear velocity as taught by Looney above, it therefore would have been obvious to one of ordinary skill in the art to use the collected data from Kemeny in view of Burty and integrate, determine, and compare the peak velocity value with a threshold value in order to put the accelerometer data in terms of known attributes rather than unknown attributes, and thereby arrive at the present invention.  

Regarding claim 16, Kemeny also teaches the three frequency ranges of interest being from 4-500 Hz, 500-5000 Hz, typically 3000-4000 Hz, and 500-5000 Hz, where these ranges are used to indicate the increasing probability of an incipient slopping event (Kemeny, [0036-0038]). The frequency ranges of Kemeny correspond to wherein a relevant frequency range is determined from which the accelerometer data is going to be processed of the present invention.

Regarding claims 17 and 18, Kemeny also teaches the three frequency ranges of interest being from 4-500 Hz, 500-5000 Hz, typically 3000-4000 Hz, and 500-5000 Hz, where these ranges are used to indicate the increasing probability of an incipient slopping event (Kemeny, [0036-0038]). The frequency ranges of Kemeny overlap the frequency ranges of claims 17 and 18 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
In response to the amendment to claims 1 and 12 the previous claim objections are withdrawn.
In response to the amendment to claim 1 to fix the antecedent basis issue, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the amendment to claim 11 to clarify the term “right side of the threshold value”, the previous 35 U.S.C. 112(b) rejection is withdrawn.
 In response to the amendment to claim 14 to fix the antecedent basis issue, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Applicant primarily argues:
“Applicant submits that this not teach to measure the vibration on the smelting reduction vessel itself rather than the lance.”
Remarks, pg. 10-11
The Examiner acknowledges that the accelerometer in Kemeny is placed on the oxygen lance carriage, however, the Examiner has included the placement of the accelerometer on the wall of the vessel by using Kemeny in view of Burty, which was provided by the Applicant in the IDS filed 4/15/2022. See item #11 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738